Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                              Nos. 04-16-00274-CR & 04-16-00275-CR

                                    Gabriel Barrera ZAMARRIPA,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                           Trial Court Nos. 2014CR5915 & 2014CR5916
                              Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 1, 2016

DISMISSED FOR WANT OF JURISDICTION

           Gabriel Barrera Zamarripa filed a notice of appeal seeking to challenge his convictions in

three district court causes. 1 However, there is no judgment of conviction in the underlying causes

(i.e., trial court numbers 2014CR5915 & 2014CR5916), only judgments of dismissal.

           With certain exceptions not implicated here, this court has jurisdiction to consider an

appeal filed by a criminal defendant only after a final judgment of conviction. See TEX. CODE



1
  In appeal nos. 04-16-00272-CR, 04-16-00274-CR, and 04-16-00275-CR, Zamarripa challenges his convictions in
trial court nos. 2014-CR-5319, 2014-CR-5915 and 2014-CR-5916, respectively.
                                                                   04-16-00274-CR & 04-16-00275-CR


CRIM. PROC. art. 44.02 (West 2006) (providing that criminal defendant may appeal conviction);

State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990) (noting that defendant’s general

right to appeal under Article 44.02 “has always been limited to appeal from a ‘final judgment’”);

Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961) (holding that court’s judgment

discharging criminal defendant from liability was not appealable judgment). Absent a judgment

of conviction, we lack jurisdiction to consider Zamarripa’s appeals. See Ballard v. State, Nos. 01-

08-00947-CR, 01-08-00948-CR, 2009 WL 3248197, at *1 (Tex. App.—Houston [1st Dist.] Oct.

8, 2009, no pet.) (mem. op., not designated for publication) (dismissing one appeal for want of

jurisdiction because underlying cause was dismissed and had no judgment of conviction against

appellant).

       Because the underlying causes were dismissed, no final appealable orders exist for our

review. Thus, we dismiss these appeals for want of jurisdiction. See TEX. R. APP. P. 43.2(f).


                                             PER CURIAM

Do not publish




                                               -2-